       Case 2:17-cv-01573-GAM Document 44 Filed 04/24/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KEVIN VASHAUN MCKINLEY,                        :
                                               :
                          Plaintiff,           :
                                               :             CIVIL ACTION
                   v.                          :             No. 17-1573
                                               :
CORRECTIONAL OFFICER MEIER, et al.,            :
                                               :
                          Defendants.          :


                                        ORDER

     This 24th day of April, 2020, it is hereby ORDERED that Defendants’ Motion for

Summary Judgment is GRANTED.



                                                 /s/ Gerald Austin McHugh
                                               United States District Court Judge
